A majority of the court ruled out the confession.
Booth, Chief Justice.
—It appears that the prisoner is a servant girl, between the age of twelve and thirteen years; and a shrewd, sensible, and artful child. If she'has such mental capacity as renders her amenable to the law for the commission of crime, she has sufficient mental capacity to make a confession of her guilt.
A confession, clearly proved to have been deliberately and voluntarily made, is among the strongest proofs of guilt. But it has been said by some eminent jurists, that, as verbal confessions are so often misunderstood or misrepresented, from a want of attention, the improper use of language, or the uncertainty of memory,-they are at best, but a doubtful species of evidence; and at all times ought to be received with great caution. And where promises of favor or threats are used, the great danger is, that the confession, whether verbal or written, may be untrue; proceeding, not from a sense of guilt, but from the influence of hope or fear. In such cases, the confession is rejected. Therefore, a confession obtained by temporal inducement, by threat, or by a promise or hope of favor, having some reference to the party’s escape from the charge, held out by a person in authority, is inadmissible. A master or mistress is considered as a person in authority, as well as a magistrate, sheriff, or constable. However slight the promise or threat may have been, the confession cannot be received. Therefore, where a party brought before a committing magistrate, and before he said any thing, was told by the magistrate’s clerk, that what he said, would be used for him, or against him, on his trial; the confession was rejected: the learned judge remarking, that telling the prisoner, what he said would be used in his favor on his trial, was a direct inducement to him to make a confession. So where the prisoner was told, that it would be worse for him if he did not confess, or that it would be better for him if he did; and, where the prisoner was under the charge of murder, it was said to him, “ you are under a suspicion of this, and *565you had better tell all you know,” were held sufficient to exclude the confession.
The case now before the court is much stronger. Here is a servant girl between twelve and thirteen years of age, charged with arson, the punishment of which offence is death. One or two unavailing attempts had been made, to induce her to confess. After-wards her mistress took her into another room, and questioned her whether she did the act. The child at first denied it. Her mistress then told her, “ that she was suspected of the offence, and if she confessed it, the suspicion would not be stronger; that she (the mistress,) did not expect to do any thing with her, but was going to send her home.” The prisoner then confessed, that when she went up stairs in the evening, she placed the candle under the clothes which "hung from the bed. Here then is an inducement to confess; a promise of favor held out by a person in authority, and a hope raised in the mind of the child, that she would be sent to her home. Hence, a doubt and uncertainty arise, whether the confession was not made, more under the influence of hope, than from a consciousness of guilt. The prisoner’s confession must therefore be rejected.